Order filed December 15, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00822-CV
                                    ____________

                          DOMINIQUE WESLEY, Appellant

                                            V.

                 THE WALLINGFORD APARTMENTS, Appellees



                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 999231


                                       ORDER
       The notice of appeal in this case was filed September 15, 2011. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before December 30, 2011. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM